Citation Nr: 1447366	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression and post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from January 1964 to January 1966.

This case was previously before the Board of Veterans' Appeals (Board) in May 2013.  The Board remanded the case, so that the appellant could be scheduled for a video conference with a Veterans Law Judge from the Board.  The RO scheduled that video conference for December 2013.  However, the appellant asked the RO for a postponement of at least 6 months due to his treatment regimen for congestive heart failure and the associated side effects.  Thereafter, the case was returned to the Board for further appellate action.


REMAND

In light of the foregoing, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:

The AOJ must schedule the appellant for a video conference before a Veterans Law Judge from the Board.  That VIDEO CONFERENCE IS TO BE SCHEDULED FOR NO EARLIER THAN APRIL 2015.  

In the event that the appellant does not report for a scheduled video conference, a copy of the notice informing him of the date, time, and location of that video conference must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

When the foregoing actions have been completed, the AOJ must return the case to the Board for further appellant action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



